Appeal Dismissed and Opinion Filed September 26, 2012




                                              In The
                                Qiuttrt nf rah
                          ifth 1iitrirt tif xaa at 1at1a
                                       No. 05-12-00691-CR


                                KATHRYN BARNETT, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee


                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-61769-M


                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Bridges and Myers

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and this

decision be certified below for observance. See TEx. R. App. P. 42.2(a).

                                              PER CURIAM

Do Not Publish
TEx. R. App. P. 47
120691F.U05